Citation Nr: 0515557	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's mother, and his stepfather




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
November 1991.  Service in Southwest Asia from January 1991 
to May 1991 is indicated by the record.  The veteran died in 
August 2000 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant testified before the 
undersigned at a hearing held at the RO in September 2003 
(i.e. a Travel Board hearing).  Additional evidence was 
thereafter received, for which a waiver of initial RO 
consideration was provided.


FINDINGS OF FACT

1.  The veteran died in August 2000 from asphyxia due to 
hanging; the manner of death was ruled a suicide.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  The veteran's asphyxiation is not related to any 
condition, including mental  unsoundness, demonstrated during 
his active military service or until years later, and his 
asphyxiation, regardless of any precipitating disorder or 
mental unsoundness, is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Asphyxia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.302, 
3.303 (2004).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.CA. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.   

In this case, VA provided the appellant with VCAA notice as 
to her claim for service connection for the cause of the 
veteran's death in July 2001, prior to the November 2001 
rating decision from which this appeal originates.  The July 
2001 correspondence advised her of the information and 
evidence necessary to substantiate her service connection 
claim, and of the respective responsibilities of she and VA 
in obtaining evidence in support of her claim.  She was also 
advised to submit evidence in her possession.  The above VCAA 
notice substantially complied with the specificity 
requirements of  Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and of Charles v. Principi, 16 Vet. App. 370 (2002).  

With respect to VA's duty to assist the appellant, the Board 
notes that she has not identified any outstanding records for 
VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  The record 
contains the veteran's service medical records, as well as 
several statements by the appellant, by relatives, and by 
acquaintances of the deceased.  The record also contains 
documents from the appellant showing that the veteran was 
scheduled for a VA examination the week after he died.  The 
appellant has indicated that the veteran was not medically 
treated after service for any condition, and that he died 
before VA could examine him.  The Board accordingly concludes 
that VA's duty to assist the appellant in obtaining pertinent 
records in connection with her claim has been fulfilled.  See 
38 C.F.R. § 3.159 (2004).

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's suicide by 
asphyxiation.  As will be discussed in further detail below, 
however, the veteran's service medical records are negative 
for any reference to psychiatric complaints or mental 
unsoundness, and there is no competent post-service evidence 
of any psychiatric condition or mental unsoundness until 
several years after service.  In fact, there is no post-
service medical evidence whatsoever on file, and the 
appellant has not suggested that any such evidence for the 
veteran exists.  In the absence of medical evidence 
suggestive of psychiatric disability or mental unsoundness in 
service or for several years thereafter, referral of this 
case for a VA opinion as to whether any suicidal asphyxiation 
was caused by a psychiatric disorder or mental unsoundness 
originating in service or within one year is not warranted.  
In sum, there is no suggestion, except by unsubstantiated 
allegation, that the veteran's asphyxiation may be associated 
with an established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4).  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  Accordingly, the Board finds that 
remanding the case to obtain a medical opinion regarding 
whether the veteran's fatal asphyxiation is etiologically 
related to service is not warranted, as there is no duty to 
provide such a medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002)..
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.


Factual background

The veteran's death certificate indicates that he died in 
August 2000 from asphyxia due to hanging.  The death 
certificate lists suicide as the manner of death.

Service medical records are entirely negative for any 
complaints, finding or diagnosis of psychiatric disability or 
of mental unsoundness.  Treatment notes for September 1990 
show that the veteran reported a 13-year history of heavy 
alcohol use; he was diagnosed with alcohol dependence.  At 
his discharge examination he denied any psychiatric 
complaints, including depression or excessive worrying.  
Before being discharged he was referred for a mental status 
evaluation on account of his excessive weight.  The October 
1991 Report of Mental Status Evaluation indicates that he was 
alert and oriented on examination, with normal behavior.  He 
displayed an unremarkable affect and a clear thinking process 
with normal thought content.  He exhibited good memory and 
denied any suicidal or homicidal ideation.  The examiner 
concluded that the veteran had the mental capacity to 
understand and participate in the discharge proceedings.  
Service records show that he was thereafter discharged for 
failure to meet body fat standards.

There is no post-service medical evidence on file.  In 
several statements the appellant argues that the veteran's 
personality changed after he returned from the Persian Gulf.  
She indicates that he became depressed and experienced sleep 
problems as well as a lack of energy.  The appellant argues 
that the veteran suffered from post-traumatic stress disorder 
(PTSD) which caused his death, and also suggested that 
exposure to toxins in service may also have led to his death.

To support her statements the appellant has submitted 
documents showing that the veteran was scheduled to attend a 
re-scheduled Persian Gulf War Registry examination shortly 
prior to his death.  She also submitted a Persian Gulf 
Registry Worksheet prepared by the veteran in August 2000, as 
well as an Application for Health Benefits.  On the former he 
reported serving in a war zone, going on combat patrols or 
engaging in other very dangerous duty, receiving enemy fire, 
and witnessing casualties.  He also reported on the form that 
he had been in poor health since service and was exposed to 
several toxins in service.  On the latter form he reported 
that he was exposed to toxins in the Persian Gulf.

On file are December 2000 statements by the veteran's mother 
and stepfather.  Collectively, they indicate that the veteran 
experienced a marked change in health following his discharge 
from service, and that he developed depression and rage 
symptoms in addition to physical problems.  They note that 
the veteran became more reclusive after his last VA 
examination appointment was rescheduled.

In a March 2001 statement, A.T., who first met the veteran in 
1999, concluded that the veteran's suicide was related to his 
service in the Persian Gulf.  She indicated that he would 
occasionally tell her that he felt ill and experienced 
problems with energy or motivation.

In a September 2003 statement, J.C. indicates that he first 
met the veteran after service.  He explained that in 1999 and 
2000, the veteran wrote him and admitted to working hard but 
becoming fatigued; Mr. J.C. noted that the veteran was 
generally upbeat and positive in the correspondences.  Mr. 
J.C. indicated that the veteran also reported that he did not 
feel well, and that when he visited the veteran in 1999 or 
2000, he observed the veteran yelling and swearing.

In a September 2003 statement, J.W., a cousin of the 
deceased, explained that about three years after service she 
noticed depression in the veteran, and explained that he 
experienced sleep problems and occasionally isolated himself.  
She noted that in his final 6 months, the veteran experienced 
episodes of rage.

At the appellant's September 2003 hearing before the 
undersigned, her representative stated that the October 1991 
Report of Mental Status Evaluation actually reported that the 
veteran was experiencing suicidal and homicidal ideations.  
The appellant testified that the veteran was different after 
he returned from the Persian Gulf, and that he wanted to 
leave service; she indicated that he would not talk about his 
experiences in the Persian Gulf.  The appellant further 
testified that the veteran eventually became abusive.  The 
veteran's stepfather testified that the veteran was 
disgruntled when he first left service, and that his mental 
condition became progressively worse after that time.  He 
explained that several years after his discharge, the veteran 
expressed the belief that military operations in Iraq should 
have proceeded further than the President had authorized.  
The veteran's mother testified that the veteran once told her 
he left service because he did not agree with the President's 
decision to end operations in Iraq.  She indicated that he 
also claimed to have personally killed more than 70 enemy 
soldiers, and that he felt guilty about those actions.  The 
veteran's mother explained that the veteran eventually became 
unreliable and started to verbally abuse his family.  The 
veteran's representative argued that the veteran had no 
financial, family  or substance abuse problems


Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
incurrence of psychosis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  

Pursuant to 38 C.F.R. § 3.302, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind is incapable 
of forming an intent.  However, it is a constant requirement 
for favorable action that the precipitating mental 
unsoundness be service connected.  38 C.F.R. § 3.302(a) 
(2004).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
38 C.F.R. § 3.302(b).

The record shows that the veteran committed suicide through 
asphyxiation; no other cause of death is listed or apparent 
from the record.  The record contains very little information 
as to the motives of the veteran in committing suicide.  His 
representative contends that there were no financial or 
family pressures involved, or any substance abuse problems.  
Lay statements on file suggest that he felt bad about his 
actions in Iraq and felt angry over the cessation of 
hostilities in that country.  Given the absence of any 
apparent reasonably adequate motive for his suicide, the 
Board finds that the veteran was mentally unsound at the time 
of suicide.

Service medical records are silent for any reference to 
psychiatric complaints or abnormal findings, or of any 
suggestion that the veteran was mentally unsound.  Although 
the appellant's representative stated that the October 1991 
Report of Mental Status Evaluation documents complaints of 
suicidal or homicidal ideation, he has misread the report, 
which actually indicates that the veteran denied any such 
ideations.  The examiner found the veteran capable of 
understanding and participating with his discharge 
proceedings, and the record shows that the evaluation was 
ordered on account of his problem with obesity, and not any 
psychiatric complaints.

Moreover, there is no post-service medical evidence of any 
psychiatric disorder.  Although the appellant and several 
relatives and acquaintances of the deceased have described 
symptoms experienced by the veteran they believe represented 
a psychiatric disorder (and PTSD in particular), there is no 
indication that the appellant, the relatives, or the 
acquaintances are qualified through education, training or 
experience to offer medical opinions.  As laypersons, 
therefore, their statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2004).  

Although the appellant also suggests that the veteran's death 
may somehow be related to exposure to toxic agents during his 
service in the Persian Gulf, even assuming he was exposed to 
such agents, there is no post-service medical evidence of any 
physical disorder or of any other condition resulting from 
such exposure.  Nor is there any competent evidence otherwise 
suggesting that exposure to toxins in service otherwise 
caused his death.  The Board again points out that neither 
the appellant nor any of the veteran's relatives or 
acquaintances are competent to provide an opinion concerning 
medical diagnosis or causation.  Espiritu, supra.

The Board sympathizes with the appellant - and the veteran's 
mother and stepfather - regarding the circumstances leading 
to the death of the veteran.  The Board also appreciates the 
testimony provided by each party during the Travel Board 
hearing of September 2003.  There is, however, no competent 
evidence of record suggesting psychiatric disability or 
mental unsoundness in service, demonstrating any psychiatric 
or other disorder after service or mental unsoundness until 
years after service, or otherwise linking the veteran's death 
to his period of service.  That said, the preponderance of 
the evidence is therefore against the claim, the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35 is denied.
 



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


